NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             FEB 12 2018
THE ESTATE OF JEFFREY RANDALL;                   No. 16-56324            MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
JENNIFER RANDALL, individually, as
successor in interest to The Estate of           D.C. No.
Jeffrey Randall, and as Guardian Ad Litem        5:15-cv-01066-VAP-DTB
to M. R. and C. R.,

              Plaintiffs-Appellants,             MEMORANDUM*

 v.

FIRST SOLAR, INC., a Delaware
corporation; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                           Submitted February 8, 2018**
                              Pasadena, California




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Before: GRABER and HURWITZ, Circuit Judges, and MARBLEY,*** District
Judge.

      Plaintiffs’ lawyers1 challenge the district court’s decision to impose

sanctions on them under Federal Rule of Civil Procedure 11. "We review the

district court’s decision to impose Rule 11 sanctions—and, if they are warranted,

the reasonableness of the actual amount imposed—for abuse of discretion."

Christian v. Mattel, Inc., 286 F.3d 1118, 1126 (9th Cir. 2002). A district court

abuses its discretion if its decision to award sanctions rests on a clearly erroneous

factual finding or a "materially incorrect view of the relevant law." Id. at 1126–27

(quoting Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 402 (1990)).

      1. The district court did not err in finding that Plaintiffs’ lawyers should




      ***
        The Honorable Algenon L. Marbley, United States District Judge for the
Southern District of Ohio, sitting by designation.
      1
         Plaintiffs are named as the appellants in the notice of appeal. But the only
issue on appeal is whether the district court erred by imposing sanctions on
Plaintiffs’ lawyers. Accordingly, the proper appellants are Plaintiffs’ lawyers.
Cabrera v. City of Huntington Park, 159 F.3d 374, 382 (9th Cir. 1998) (per
curiam). Because it is clear from the notice of appeal that those lawyers intended
to appeal the orders imposing sanctions on them, they are parties to this appeal
under Federal Rule of Appellate Procedure 3(c) despite not being listed as the
appellants. Retail Flooring Dealers of Am., Inc. v. Beaulieu of Am., LLC, 339
F.3d 1146, 1149 (9th Cir. 2003).
                                           2
have known at least as of December 17, 2015, that this case lacked merit.2 By that

time, it should have been clear to Plaintiffs’ lawyers that there was no nonfrivolous

argument that Jeffrey Randall’s death did not occur in the course and scope of his

employment. Lefiell Mfg. Co. v. Superior Court, 175 Cal. Rptr. 3d 894, 900 (Ct.

App. 2014). By continuing to advocate for Plaintiffs’ tort claims after that date,

Plaintiffs’ lawyers violated Rule 11, and the district court did not abuse its

discretion by imposing sanctions. Fed. R. Civ. P. 11(b)(2) & (3).

      2. Plaintiffs’ lawyers argue that the district court abused its discretion by

including, as part of the sanctions imposed under Rule 11, fees incurred by

Defendant’s lawyers before the date on which the Stipulations With Request for

Award was approved. We reject that argument because it rests on the incorrect

premise that Plaintiffs’ lawyers could not have known that this case lacked merit

until the stipulation was approved.

      AFFIRMED.




      2
        It is not clear from the order granting Defendant’s motion for Rule 11
sanctions whether the district court found that the signing of the Stipulations With
Request for Award, standing alone, rendered continued prosecution of this case
untenable. But in its order setting the amount of sanctions, the court clarified that
the signing of the stipulation was merely one fact that bore on the ultimate question
whether Plaintiffs’ lawyers had a nonfrivolous basis for continuing to pursue this
case.
                                           3